J-A06035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANNA M. NICHOL                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN L. NICHOL                             :
                                               :
                       Appellant               :   No. 583 WDA 2021

                   Appeal from the Order Dated May 21, 2021
               In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD 17-009431-005

    ANNA M. NICHOL                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN L. NICHOL                             :
                                               :
                       Appellant               :   No. 584 WDA 2021

                   Appeal from the Order Dated May 21, 2021
               In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD 17-009431-005


BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                                  FILED: JULY 5, 2022

        In this alimony modification case, John L. Nichol (Husband) appeals from

two orders, now consolidated, wherein the lower court simultaneously denied

not only Husband’s motion for reconsideration of an earlier court order, but

also granted Anna M. Nichol’s (Wife) motion for reconsideration, resulting in

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A06035-22



the vacation of a separate court order. On appeal, Husband presents two

issues, both involving a contractual interpretation of the parties’ property

settlement agreement (Agreement). First, Husband claims that the court erred

by misinterpreting the Agreement in conjunction with the facts as they had

been presented, specifically dealing with his alimony obligations after a

change in employment. Second and relatedly, Husband asserts that the court

should have held a parol evidence hearing to resolve an inherent ambiguity in

the Agreement. Separately, Wife has filed a motion to quash Husband’s

appeal, averring, chiefly, that Husband appealed from two non-final court

orders. After a thorough review of the record, we deny Wife’s motion and

remand for a parol evidence hearing.

      After a twenty-five-year marriage, the parties separated in October

2017. Thereafter, in December of that same year, the parties executed the

aforementioned Agreement, and in March 2018, the parties divorced. When

the Agreement was drafted, Husband, through his employment as a senior

vice president at Federated, Inc. (Federated), had been earning over

$800,000 a year in compensation, which was inclusive of salary, bonuses,

restricted stock options, unrestricted stock, and stock dividends.

      In 2019, Husband was laid off from his position at Federated. After

several months of job searching, Husband was able to acquire employment at

a bank in Wichita, Kansas. However, at this new position, Husband was

making, as an approximation, between eighty and eighty-five percent less

than he had been at Federated ($135,000 plus a potential bonus). A few

                                     -2-
J-A06035-22



months later, Husband accepted another job offer with a company in

Cleveland, Ohio, that specializes in financial advisement. There, Husband’s

salary, while still over seventy-five percent less than his Federated

compensation, was set at $175,000 in addition to bonus opportunities.

Husband remains at this employer to this day.

         The only particularly relevant aspect of the Agreement to the present

matter are the alimony provisions. More specifically, the parties only dispute

the operation of those provisions from January 1, 2021, onward. Therein, they

state:

         6(c). From January 1, 2021 through December 31, 2023, Husband
         shall pay alimony to Wife in the gross amount of $ 7,000.00 per
         month, plus 25% of the net cash component of his annual bonus
         award. Husband shall provide to Wife his "Bonus Restricted Stock
         Program–Investment Management–Action Required Memo"
         immediately upon receipt (approximately November of each year)
         and confirmation within five (5) days that he has elected the
         "maximum cash option" under the Program. This alimony is
         nonmodifiable except in the event that Husband becomes
         completely disabled through no fault of his own and unable to
         work, or there is a change in the federal tax law which adversely
         affects his ability to deduct his alimony payments for federal tax
         purposes, in which case the alimony shall only be modifiable to
         calculate the tax change such that the net amount Wife was to
         receive per this Agreement remains the same under the new tax
         code. Wife's share of Husband's bonus under this provision shall
         be paid to Wife within 15 days of Husband's receipt of it.

         6(d). From January 1, 2024 through December 31, 2027, Husband
         shall pay alimony to Wife in the gross amount of $6,000.00 per
         month, plus 25% of the net cash component of his annual bonus
         award. Husband shall provide Wife his "Bonus Restricted Stock
         Program Investment Management-Action Required Memo"
         immediately upon receipt (approximately November of each year)
         and confirmation within five (5) days that he has elected the
         "maximum cash option" under the Program. This alimony is

                                       -3-
J-A06035-22


       modifiable based on a substantial change in either party's
       circumstances (including but not limited to any changes in the tax
       laws relating to the deductibility of these payments for federal
       income tax purposes, in which case, the alimony shall be only
       modifiable to calculate the tax charge such that the net amount
       Wife was to receive per this Agreement remains the same under
       the new tax code). Wife's share of Husband's bonus under this
       provision shall be paid to Wife within 15 days of Husband's receipt
       of it.

       6(h). In the event that Husband is no longer employed at
       Federated for years 2021 through 2030 and is employed
       elsewhere, the parties acknowledge that alimony is modifiable
       and, as such, if Husband receives a salary or some other form of
       compensation in lieu of the bonus award that he received at
       Federated, Wife has the ability to seek an increase in that amount.

Property Settlement Agreement, 12/1/17, 9-12.

       In an attempt to lessen his alimony obligation, Husband filed a petition

for modification of that monthly payment (as well as, presumably, the yearly

bonus payments). The petition was predicated on his belief that subparagraph

6(h) allowed for a change based on his attainment of new employment at any

point throughout the years 2021 to 2030.

       Following an unsuccessful attempt at mediation,1 which prompted

Husband to thereafter motion the court for reinstatement of his petition, Wife

eventually filed a motion to dismiss Husband’s petition, dually asserting that

subparagraphs      6(c)    and    (d)   prohibited   modification   until   2024   and

subparagraph (h) only provided for an upward modification by Wife in the



____________________________________________


1Mediation, prior to court involvement, is required under paragraph 21 of the
Agreement. Hence, Husband’s petition for modification was premature.

                                           -4-
J-A06035-22


event that Husband changed his employer. However, it is at this point where

procedurally, this matter becomes complicated.

        First, on April 5, 2021, the court issued two orders: (1) an order granting

Wife’s motion to dismiss Husband’s petition2; and (2) an order denying

Husband’s motion for reinstatement of his petition. Then, on April 12, 2021,

the court issued another order which provided for a full-day hearing on the

interpretation of the Agreement’s subparagraph 6(h).3 Apparently to correct

this ambiguity, the court directed both parties to file respective motions for

reconsideration, with the Husband’s motion directed to the April 5 orders and

the Wife’s motion addressed to the April 12 one.

        On May 10, 2021, the court denied Husband’s motion and granted Wife’s

by subsequently vacating the April 12 scheduling order. Husband appealed

from both of these orders on May 12. The preliminary question, therefore, is

whether Husband appealed from a final order or final orders.

        In Wife’s brief as well as her subsequent motion to quash this appeal,

Wife contends that the April 5, 2021 orders disposed of all claims and of all

parties. As such, those orders were the operative “final orders” for appeal

purposes under Pennsylvania Rule of Appellate Procedure 341(b). As those



____________________________________________


2 The order further required Husband to make an alimony payment that
reflected the full base amount he was required to remit to Wife under
subparagraph 6(c) from January 1, 2021 through March 31, 2021.

3   Strangely, as indicated, infra, this order was not filed until June 1, 2021.

                                           -5-
J-A06035-22


orders were filed on April 7, 2021, Husband should have filed an appeal by

May 7, 2021, within thirty days.4 See Pa.R.A.P. 903(a). Wife characterizes the

April 12, 2021 order as merely “administrative” and effectively meaningless

given that Husband’s modification petition had already been dismissed. See

Motion to Quash Appellant’s Consolidated Appeals, at ¶¶ 15-16; Appellee’s

Brief, at 9. We disagree and find that under these unique circumstances, an

appeal from the order granting reconsideration of the scheduling order

(thereby vacating it) was not demonstrably inappropriate. To the extent that

Husband should have appealed from the April 5 orders, as Wife suggests would

have been proper, Husband’s notice of appeal date still fell within the thirty-

day appeal period necessary to file a timely appeal.

       First, we note that in civil cases, the operative date for an appeal is “the

day on which the clerk makes the notation in the docket that notice of entry

of the order has been given as required by Pa.R.Civ.P. 236(b).” Pa.R.A.P.



____________________________________________


4  Somewhat conversely, Wife also insinuates that, under one interpretation of
this case’s posture, Husband was, in fact, premature in filing his notices of
appeal. See Motion to Quash Appellant’s Consolidated Appeals, at ¶¶ 33-35
(illuminating that the April 12 scheduling order, should that be the relevant
order for appeal purposes, was not filed until June 1 and that Husband’s
appeals predated the filing date). We emphasize that “[a] notice of appeal
filed after the announcement of a determination but before the entry of an
appealable order shall be treated as filed after such entry and on the day
thereof.” Pa.R.A.P. 905(a)(5). As there was a known outcome related to the
scheduling order as well as the order granting reconsideration when Husband
filed his appeals, any argument that he was too early in his filings, following
this line of reasoning, is misplaced.


                                           -6-
J-A06035-22


108(b). Here, in the first set of orders, although they were both dated April 5,

2021, and filed April 7, 2021, those “notation” dates are April 13, 2021, for

the order denying Husband’s modification petition and April 14, 2021, for the

order granting Wife’s motion to dismiss Husband’s petition. Had there been

no subsequent order issued to cloud the case, Husband would have needed to

appeal from those orders within thirty days of those latter dates, respectively.

       However, the court also issued the April 12, 2021 order which, by its

very words, came after explicit “consideration” of Wife’s motion to dismiss

Husband’s modification petition. Order of Court, dated April 12, 2021. That

order was not filed until June 1, 2021, and it is unclear, based on the record,

when Rule 236(b) notice was sent to the parties.5 Although the April 12 order

was seemingly ordered in error, that fact does not diminish the confusion or

uncertainty that occurred. In effect, given the literal language of the order, it

was plausible for Husband to assume that the April 12 order superseded the

orders that came just a few days prior. Building further on that inconsistency,

the court then instructed the parties to file motions for reconsideration of the

order or orders that were adverse to them, and Husband has appealed from

the orders that followed these motions.6



____________________________________________


5  The entry indicates that Rule 236 notice was sent to all parties on
“MM/DD/YYYY”. See Allegheny County Department of Court Records,
Civil/Family Division Docket Report, FD-17-009431, at 2
6 The record indicates that both orders addressing reconsideration have a Rule

236 notice date of May, 21, 2021.

                                           -7-
J-A06035-22


      Husband’s appeal from the order denying his motion for reconsideration

was erroneous. See Blackburn v. King Investment Group, LLC, 162 A.3d

461, 464 n.5 (Pa. Super. 2017) (“An order denying a motion for

reconsideration is not appealable.”) (citation omitted). However, given that

Husband simultaneously appealed from the order granting Wife’s motion for

reconsideration, we are unable to find any authority dictating that the

converse proposition is true: whether an order granting a motion for

reconsideration is appealable. Our rules indicate that “any party who is

aggrieved by an appealable order … may appeal therefrom.” Pa.R.A.P. 501.

As to what constitutes a final, appealable order, it must dispose of all claims

and of all parties. See Pa.R.A.P. 341(b)(1).

      Seemingly, then, a granted motion for reconsideration could be an

appealable order if it has the effect of completely terminating a case. Here,

when the court granted Wife’s motion for reconsideration, it, in essence,

removed the uncertainty surrounding the procedural or legal significance of

the scheduling order, rendering it a nullity. Consequently, the April 5 orders

were rehabilitated to having their full force, namely resulting in a dismissal of

Husband’s modification petition.

      Interestingly, the appeal dates for the April 5 orders were still active

when the motions for reconsideration were adjudicated and Husband

correspondingly filed his notices of appeal. In light of the court’s actions,

Husband could, and probably should, have filed notices of appeals as to those


                                      -8-
J-A06035-22


earlier orders.7 With that said, the court’s issuance of the scheduling order,

and its subsequent suggestion for both parties to file motions for

reconsideration, clearly created inherent ambiguities in the record, both at the

lower court level and for appeal purposes, as to the level of the case’s finality.

       In some sense, the granting of reconsideration on May 10 acted in a

way that concluded the case, extinguishing any ability for Husband to pursue

his claim further, which would place it in the realm of being appropriate for

final order purposes. However, in another sense, that same order merely

revived or removed doubt from the orders that were already in place and did

not, in and of itself, dispose of the claims and parties.

       Broadly speaking, absent the scheduling order, Husband almost

certainly would have appealed from the initial batch of orders dismissing his

modification petition. The confusion created by the post hoc order, scheduling

a hearing for the primary dispute in this case, created uncertainty over

whether those first orders still carried legal force. Eventually, after the motions

for reconsideration were resolved, Husband’s petition was still dismissed.

       Even if it was error for Husband to appeal from the court’s grant of Wife’s

motion for reconsideration, we reiterate that his May 12 appeal was still timely

as to those April 5 orders. Therefore, assuming that the appeal actually lies in


____________________________________________


7  However, Husband may have not possessed the knowledge that he was still
within an appropriate timeframe. It appears that both parties believe that the
filing date of an order, rather than the notated Rule 236 notice, is the relevant
date for appeal purposes.

                                           -9-
J-A06035-22


the April 5 order rather than the order he actually appealed from, such a

technical error can be overlooked in the context of Husband’s timeliness when

coupled with the uncertainties created through the scheduling order and

reconsiderations. See Pittsburgh Const. Co. v. Griffith, 834 A.2d 572, 579

(Pa. Super. 2003) (declining to quash an appeal when, despite the appeal

being from technically the wrong order, the appeal was still filed timely as to

the correct order). Accordingly, we deny Wife’s motion to quash and proceed

to review the merits of Husband’s appeal.

      Husband presents two questions:

      1. Did the trial court err in determining that the parties’
         Agreement prohibited modification of Husband’s alimony
         obligation until 2024 when subparagraph 6(h) clearly states
         that his obligation becomes modifiable in 2021 if he was no
         longer employed at Federated, starting in 2021?

      2. Did the trial court err in not conducting a parol evidence
         hearing to resolve the ambiguity contained in subparagraph
         6(h)?

See Appellant’s Brief, at 4.

      Taking Husband’s two issues in tandem, we find that the Agreement

necessitates a parol evidence hearing. To begin, we note that “[a] settlement

agreement between spouses is governed by the law of contracts unless the

agreement provides otherwise.” Kraisinger v. Kraisinger, 928 A.2d 333,

339 (Pa. Super. 2007) (citation omitted). In our role as an appellate court, we

are guided by the following precepts:

      Because contract interpretation is a question of law, this Court is
      not bound by the trial court's interpretation. Our standard of

                                    - 10 -
J-A06035-22


      review over questions of law is de         novo and to the extent
      necessary, the scope of our review is      plenary as the appellate
      court may review the entire record          in making its decision.
      However, we are bound by the                trial court's credibility
      determinations.

      When interpreting a marital settlement agreement, the trial court
      is the sole determiner of facts and absent an abuse of discretion,
      we will not usurp the trial court's fact-finding function. On appeal
      from an order interpreting a marital settlement agreement, we
      must decide whether the trial court committed an error of law or
      abused its discretion.

Id. (citations omitted).

      Interpretation of an agreement requires an ascertainment of the parties’

intent. See Kripp v. Kripp, 849 A.2d 1159, 1163 (Pa. 2004) (citation

omitted). “In cases of a written contract, the intent of the parties is the writing

itself. If left undefined, the words of a contract are to be given their ordinary

meaning.” Id. (citation omitted). In the event of an ambiguity, however,

“parol evidence is admissible to explain or clarify or resolve the ambiguity,

irrespective of whether the ambiguity is patent, created by the language of

the instrument, or latent, created by extrinsic or collateral circumstances.” Id.

(citation omitted). “A contract is ambiguous if it is reasonably susceptible of

different constructions and capable of being understood in more than one

sense.” Id. (citation omitted). If a writing is deemed to be ambiguous, it is

interpreted by the finder of fact, not as a matter of law. See id. (citation

omitted).

      The lower court found nothing to be unclear about the Agreement, as

written. First, the court determined that “the parties’ rights to modify alimony

                                      - 11 -
J-A06035-22


in 2021 [were exclusively] controlled by the more general provisions of

[subparagraph]    6(h)[.]”   Trial   Court   Opinion,   9/15/21,   at   2.   As   to

subparagraph h, it concluded that “the most reasonable interpretation of the

[Agreement] was that Wife [and only Wife] was permitted to seek upward

modification of the alimony obligation in the event that Husband no longer

worked at Federated and that he was earning more salary and/or bonuses

than he had at Federated.” Id. (emphasis in original). Then, the court

illuminated subparagraph 6(c)’s language, which establishes that alimony is

nonmodifiable except if Husband becomes disabled through no fault of his

own. See id.

      Wife’s brief reads in a similar manner: “the only reasonable, logical and

congruent interpretation of the … provisions is that only Wife is entitled to

modify the 25% bonus portion of her alimony award under [subparagraphs]

6(c) and (h).” Appellee’s Brief, at 19 (emphasis in original). To Wife, at least

until the year 2024, subparagraph (h) does not have any impact on the

monthly payments identified in subparagraph (c). Instead, subparagraph (h)’s

only effect is to allow her to upwardly alter her receipt of Husband’s bonus

payments, in the event Husband is no longer employed at Federated.

Moreover, Wife states that “the apparent conflicting provisions must be

construed together with the more specific provisions prevailing over the

general ones.” Id., at 19-20. In addition, Wife points out that subparagraph

6(d), which governs the years 2024-2027, includes a modifiability clause,


                                      - 12 -
J-A06035-22


whereas (c) does not. See id., at 20. Accordingly, subparagraph 6(h) is

“trumped” by the specific provision of (c), establishing that alimony is

nonmodifiable absent Husband becoming disabled. See id.

      We agree with the court and Wife that their interpretation of the

Agreement is reasonable. However, after a thorough perusal of the

Agreement, we are unable to conclude that Husband’s dissimilar and distinct

interpretation is unreasonable, hence why a parol evidence hearing is

necessary.

      To start, subparagraphs 6(c) and (d) each reference the “Bonus

Restricted Stock Program–Investment Management–Action Required Memo”.

That program appears to be exclusive to, and reliant upon, Husband’s

employment at Federated and would likely be inapplicable in the event

Husband finds another employer. It is therefore conceivable, if not for certain,

that these subparagraphs were wholly drafted in contemplation of Husband

remaining employed at Federated. Furthermore, as to subparagraph (c), after

enumerating the base amount of alimony to be paid monthly and in

conjunction with the yearly Federated bonus, it states that “this alimony is

non-modifiable” without any kind of further elaboration or clarification as to

whether the monthly and yearly payments were divorceable from one another.

      As to subparagraph (d)’s distinct language indicating that alimony is

modifiable based on a substantial change in either party’s circumstances, it

immediately goes on to provide a singular example of this “modifiability” that


                                     - 13 -
J-A06035-22


parallels subparagraph (c)’s language regarding the deductibility of payments

under shifting federal income tax laws. Practically speaking, if these two

subsections are to have different meanings, it is unclear why language was

specifically used purporting to allow for modification in subparagraph (d) when

it is essentially the identical language contained in subparagraph (c) (which

does not generally allow for modification).

      More broadly, there is only one subparagraph, throughout the entirety

of the Agreement, that provides any sort of mechanism in the event Husband

ceases working at Federated: subparagraph (h). Therein, it provides that

alimony is unquestionably modifiable should that aforesaid condition be met.

The problem, however, is the legal or logical import of the succeeding phrase

“as such.” Is that clause acting in a way analogous to a “for example”

situation, or is it manifesting itself in a closed “that is to say” manner? If it is

the former, Husband is clearly allowed to seek modification of his alimony

payments, as the language thereafter was simply included to protect the

Wife’s interests in the event Husband’s compensation is subsequently altered

in any way. If it is the latter, under these facts, Wife is the only party with the

power to petition for modification, limited solely to an upward increase in

alimony derived from compensation comparable to Husband’s Federated

bonus.

      Based on the record, we cannot settle this ambiguity at this juncture

and remand for a parol evidence hearing to determine, with specificity, what


                                      - 14 -
J-A06035-22


the parties’ intentions were as to subparagraph (h). While not determinative

and with the understanding that parties, in contracts, are bound by the

promises they make, it strains credulity to assume that Husband would readily

agree to such an onerous provision in an alimony agreement, providing him

with no basis to amend his payments in the event he is terminated from

Federated and thereafter receiving a greatly reduced amount of total

compensation, which is precisely what happened here.

       As such, we reverse the lower court order granting Wife’s motion for

reconsideration. Necessarily, then, we reverse the court’s orders that

dismissed Husband’s petition for modification and remand so that a parol

evidence hearing can take place, providing a determination as to the specific

meaning and impact of subparagraph 6(h).8

       Orders reversed. Case remanded with instructions. Motion to quash

Appellant’s consolidated appeals denied. Jurisdiction relinquished.




____________________________________________


8 To the extent Wife complains that Husband’s brief improperly contained
“purported references to negotiations which predate and precede the date of
the execution of the parties’ [Agreement,]” Appellee’s Brief, at 16, such
material, to the extent that it exists, played no part in our decision.

                                          - 15 -
J-A06035-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/5/2022




                          - 16 -